Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 12/17/2020. Claims 1-20 are pending. Claims 1, 11, and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mamadou I. Wade et al., “Red Green Blue Image Encryption Based on Paillier Cryptographic System”, May 2018 (hereinafter, “Wade ‘18”), in view of Arun S. Muktibodh et al., “Santilli’s Isomathematics; Some Recent Developments”, June 2016 (hereinafter, “Muktibodh ‘16”), and further in view of Kang et al., US 2019/0028608 A1 (hereinafter, Kang ‘608).

As per claim 1: Wade ‘18 discloses:
A method for encrypting binary files (a method of encrypting image files, where under the broadest reasonable interpretation, binary files may be image files [Wade ’18, p.1 Abstract]), 
separating a binary file into one or more channels (separating image file into its constituent channel, such as into R, G, and B channels [Wade ’18, p.1 Abstract, p.1 ¶3]); 
generating one or more encryption isokeys (generating public and private keys [Wade ’18, p.1 Abstract, p.1 ¶3-p.2 ¶2]) 
encrypting the one or more channels using the generated encryption isokeys (encrypting the constituent channels of the of the image file, such as the R, G, and B channels, using the generated encryption keys [Wade ’18, p.2 ¶¶3-6]); and 
generating an encrypted binary file based on combining the one or more encrypted channels (generating an encrypted image file by combining of concatenation of the encrypted R, G, and B channels [Wade ’18, p.3 ¶¶2, 7; p.6 ¶7-p.7 ¶1; Fig. 1, Fig. 2]).

As stated above, Wade ’18 does not explicitly disclose: “A method for encrypting binary files, executable by a processor, … generating one or more … iso… based on an isounit corresponding to an algebraic field having a multiplicative identity value different than the number one; …”.
Muktibodh ’16, however discloses:

generating one or more … iso… (generating isonumbers, such as                         
                            
                                
                                    a
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    n
                                
                                ^
                            
                        
                    , where isonumbers may be used in cryptography, the generation of cryptograms, and cryptographic keys [Muktibodh ’16, p.3 ¶4-p.4 ¶2 p.20 ¶3; p.24 ¶3-p.25 ¶2]) based on an isounit (generating isonumbers, such as such as                         
                            
                                
                                    a
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    n
                                
                                ^
                            
                        
                    , based on an isounit, such as                         
                            
                                
                                    1
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    I
                                
                                ^
                            
                        
                    , where                         
                            
                                
                                    a
                                
                                ^
                            
                             
                            =
                             
                            a
                            
                                
                                    1
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    n
                                
                                ^
                            
                             
                            =
                             
                            n
                            ×
                            
                                
                                    I
                                
                                ^
                            
                        
                     [Muktibodh ’16, p.3 ¶4; p.5 ¶¶1-6; p.6 ¶5-p. 7 ¶1]) corresponding to an algebraic field having a multiplicative identity value different than the number one (the isounit, such as                         
                            
                                
                                    1
                                
                                ^
                            
                        
                    , corresponds to an algebraic field, such as isofield F, where the conventional multiplicative unit “1” is lifted from field to the multiplicative isounit                         
                            
                                
                                    1
                                
                                ^
                            
                        
                     [Muktibodh ’16, p.4 ¶2; p. 5 ¶¶1-6]) … 

Wade ’18 and Muktibodh ’16 are analogous art because they are from the same field of endeavor, namely that of cryptography and cryptographic systems. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wade ’18 and Muktibodh ’16 before them, to modify the method in Wade ’18 to include the teachings of Muktibodh ’16, namely to generate the cryptographic keys used to encrypt image files, as disclosed in Wade ’18, using isomathematics, as disclosed in Muktibodh ’16, where the cryptographic keys are generated using isonumbers that are elements in an isofield, and where isonumbers are generated based on an isounit such as                         
                            
                                
                                    1
                                
                                ^
                            
                        
                    , where isonumber                         
                            
                                
                                    a
                                
                                ^
                            
                             
                            =
                             
                            a
                            
                                
                                    1
                                
                                ^
                            
                        
                    . The motivation for doing so would be to increase the security of cryptosystems due to the large variety of isounits which can be changed automatically and continuously, and thus causing cryptographic keys to also be continuously changing to achieve the strongest security (see Muktibodh ’16, p.20 ¶3; p.24 ¶3-p.25 ¶2). 

As stated above, Wade ’18 in view of Muktibodh ’16 does not explicitly disclose: “A method for encrypting binary files, executable by a processor, …”.
Kang ‘608, however, discloses:
A method for encrypting binary files, executable by a processor, … (a method of encrypting an image file by processing three RGB channels using user keys, where method may be executed based on a program executed by a processor [Kang ‘608, ¶¶33, 99-100]).

Wade ’18 (modified by Muktibodh ’16) and Kang ‘608 are analogous art because they are from the same field of endeavor, namely that of encryption of image files using separate RGB channels and cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wade ’18 (modified by Muktibodh ’16) and Kang ‘608 before them, to modify the method in Wade ’18 (modified by Muktibodh ’16) to include the teachings of Kang ‘608, namely to implement the encryption method disclosed in Wade ’18 (modified by Muktibodh ’16) using a processor executing a program that performs the encryption method, as disclosed in Kang ‘608. The motivation for doing so would be to increase the practical application of the encryption method by implementing it using hardware within an electronic device, such that the encryption method may increase the security of the electronic device (see Kang ‘608, ¶¶11-13, 33).

As per claim 2: Wade ’18 in view of Muktibodh ’16, and further in view of Kang ‘608 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Wade ’18 discloses:
wherein the binary file comprises at least one from among an image, raw binary data, text, a video, and a sound (a method of encrypting image files, where under the broadest reasonable interpretation, binary files may be image files [Wade ’18, p.1 Abstract]). 

As per claim 3: Wade ’18 in view of Muktibodh ’16, and further in view of Kang ‘608 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Wade ’18 discloses:
wherein the binary file corresponds to an image (a method of encrypting image files, where under the broadest reasonable interpretation, binary files may be image files [Wade ’18, p.1 Abstract]), and wherein the image is separated into a red channel, a blue channel, and a green channel (separating image file into its constituent channel, such as into R, G, and B channels [Wade ’18, p.1 Abstract, p.1 ¶3]).

As per claim 4: Wade ’18 in view of Muktibodh ’16, and further in view of Kang ‘608 discloses all limitations of claims 1 and 3, as stated above, from which claim 4 is dependent upon. Furthermore, Wade ’18 discloses:
further comprising encrypting the red, green, and blue channels using the generated encryption isokeys (encrypting the constituent channels of the of the image file, such as the R, G, and B channels, using the generated encryption keys [Wade ’18, p.2 ¶¶3-6]) based on a pixel intensity value associated with each of the red, green, and blue channels (based on pixel intensity values corresponding to each channel, where the pixel intensity values may be yR, yG, and yB, respectively [Wade ’18, p.2 ¶¶3-6]).

As per claim 8: Wade ’18 in view of Muktibodh ’16, and further in view of Kang ‘608 discloses all limitations of claim 1, as stated above, from which claim 8 is dependent upon. Furthermore, Wade ’18 discloses:
further comprising compressing the encrypted binary file (compressing the encrypted image file [Wade ’18, p.6 ¶6-p.7 ¶1]).

As per claim 9: Wade ’18 in view of Muktibodh ’16, and further in view of Kang ‘608 discloses all limitations of claim 1, as stated above, from which claim 9 is dependent upon. Furthermore, Wade ’18 discloses:
further comprising transmitting the encrypted binary file (transmitting the encrypted image file [Wade ’18, p.6 ¶6-p.7 ¶1]).

As per claim 10: Wade ’18 in view of Muktibodh ’16, and further in view of Kang ‘608 discloses all limitations of claim 1, as stated above, from which claim 10 is dependent upon. Furthermore, Wade ’18 discloses:
further comprising storing the encrypted binary file (storing the encrypted image file [Wade ’18, p.6 ¶6-p.7 ¶1]).

As stated above, Wade ’18 in view of Muktibodh ’16 does not explicitly disclose: “storing the encrypted binary file in a database.” 
Kang ‘608, however, discloses:
storing the encrypted binary file in a database (uploading and storing the encrypted image file in the server 200; under the broadest reasonable interpretation, a database may be interpreted as a server that is able to store encrypted image files [Kang ‘608, ¶106, 123-124, 126, 145]).

Wade ’18 (modified by Muktibodh ’16) and Kang ‘608 are analogous art because they are from the same field of endeavor, namely that of encryption of image files using separate RGB channels and cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wade ’18 (modified by Muktibodh ’16) and Kang ‘608 before them, to modify the method in Wade ’18 (modified by Muktibodh ’16) to include the teachings of Kang ‘608, namely to store the encrypted image files, as disclosed in Wade ’18, in a server that stores encrypted image files, as disclosed in Kang ‘608. The motivation for doing so would be to have a centralized location, such as a server or database, that allows users to easily connect to for uploading/downloading encrypted image files (see Kang ‘608, ¶¶65, 106-108).

As per claim 11: Wade ‘18 discloses:



(separating image file into its constituent channel, such as into R, G, and B channels [Wade ’18, p.1 Abstract, p.1 ¶3]); 
(generating public and private keys [Wade ’18, p.1 Abstract, p.1 ¶3-p.2 ¶2]) 
(encrypting the constituent channels of the of the image file, such as the R, G, and B channels, using the generated encryption keys [Wade ’18, p.2 ¶¶3-6]); and 
(generating an encrypted image file by combining of concatenation of the encrypted R, G, and B channels [Wade ’18, p.3 ¶¶2, 7; p.6 ¶7-p.7 ¶1; Fig. 1, Fig. 2]).

As stated above, Wade ’18 does not explicitly disclose: “A computer system for encrypting binary files, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including: separating code configured to cause the one or more computer processors to … first generating code configured to cause the one or more computer processors to … generate one or more … iso … based on an isounit corresponding to an algebraic field having a multiplicative identity value different than the number one; encrypting code configured to cause the one or more computer processors to … second generating code configured to cause the one or more computer processors to …”.

Muktibodh ’16, however discloses:




generate one or more … iso … (generating isonumbers, such as                         
                            
                                
                                    a
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    n
                                
                                ^
                            
                        
                    , where isonumbers may be used in cryptography, the generation of cryptograms, and cryptographic keys [Muktibodh ’16, p.3 ¶4-p.4 ¶2 p.20 ¶3; p.24 ¶3-p.25 ¶2]) based on an isounit (generating isonumbers, such as such as                         
                            
                                
                                    a
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    n
                                
                                ^
                            
                        
                    , based on an isounit, such as                         
                            
                                
                                    1
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    I
                                
                                ^
                            
                        
                    , where                         
                            
                                
                                    a
                                
                                ^
                            
                             
                            =
                             
                            a
                            
                                
                                    1
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    n
                                
                                ^
                            
                             
                            =
                             
                            n
                            ×
                            
                                
                                    I
                                
                                ^
                            
                        
                     [Muktibodh ’16, p.3 ¶4; p.5 ¶¶1-6; p.6 ¶5-p. 7 ¶1]) corresponding to an algebraic field having a multiplicative identity value different than the number one (the isounit, such as                         
                            
                                
                                    1
                                
                                ^
                            
                        
                    , corresponds to an algebraic field, such as isofield F, where the conventional multiplicative unit “1” is lifted from field to the multiplicative isounit                         
                            
                                
                                    1
                                
                                ^
                            
                        
                     [Muktibodh ’16, p.4 ¶2; p. 5 ¶¶1-6]); 


Wade ’18 and Muktibodh ’16 are analogous art because they are from the same field of endeavor, namely that of cryptography and cryptographic systems. For the reasons stated in Claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wade ’18 and Muktibodh ’16 before them, to modify the method in Wade ’18 to include the teachings of Muktibodh ’16. 

As stated above, Wade ’18 in view of Muktibodh ’16 does not explicitly disclose: “A computer system for encrypting binary files, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including: separating code configured to cause the one or more computer processors to … first generating code configured to cause the one or more computer processors to … encrypting code configured to cause the one or more computer processors to … second generating code configured to cause the one or more computer processors to …”.
Kang ‘608, however, discloses:
A computer system for encrypting binary files (a system for compressing and encrypting an image by using a user key and storing the image in an external server [Kang ‘608, ¶57; Fig. 1]), the computer system comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code (non-transitory computer readable recording medium having embodied thereon a program [Kang ‘608, ¶33]); and 
one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (program executed by a processor of an electronic device including at least one processor to encrypt an image and upload the encrypted image to an external server [Kang ‘608, ¶33]), said computer program code including: 
separating code configured to cause the one or more computer processors to … first generating code configured to cause the one or more computer processors to … encrypting code configured to cause the one or more computer processors to … second generating code configured to cause the one or more computer processors to … (code in the computer program configured to process multiple channels of the image file, generate user keys, encrypt image files, and regenerate images [Kang ‘608, ¶¶33, 99-100, 219, 222])

Wade ’18 (modified by Muktibodh ’16) and Kang ‘608 are analogous art because they are from the same field of endeavor, namely that of encryption of image files using separate RGB channels and cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wade ’18 (modified by Muktibodh ’16) and Kang ‘608 before them, to modify the method in Wade ’18 (modified by Muktibodh ’16) to include the teachings of Kang ‘608, namely to implement the encryption method disclosed in Wade ’18 (modified by Muktibodh ’16) using a processor within a computer system to execute stored program code to perform the encryption method, as disclosed in Kang ‘608. The motivation for doing so would be to increase the practical application of the encryption method by implementing it using hardware and program code stored within an electronic device, such that the encryption method may increase the security of the electronic device (see Kang ‘608, ¶¶11-13, 33, 219).

As per claims 12-14, 18, and 19: 
Claims 12-14, 18, and 19 define an apparatus but recite substantially similar subject matter as the methods of claims 2-4, 8 and 10, respectively. Claims 12-14, 18, and 19 are directed to a computer system comprising one or more computer-readable non-transitory storage media configured to store computer program code, and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, where the computer program code when executed by the one or more computer processors, cause the computer system to perform the methods of claims 2-4, 8 and 10, respectively. Thus, the rejections of claims 2-4, 8 and 10 are equally applicable to claims 12-14, 18, and 19, respectively.

As per claim 20: Wade ‘18 discloses:

separate a binary file into one or more channels (separating image file into its constituent channel, such as into R, G, and B channels [Wade ’18, p.1 Abstract, p.1 ¶3]);
generate one or more encryption isokeys (generating public and private keys [Wade ’18, p.1 Abstract, p.1 ¶3-p.2 ¶2]) 
encrypt the one or more channels using the generated encryption isokeys (encrypting the constituent channels of the of the image file, such as the R, G, and B channels, using the generated encryption keys [Wade ’18, p.2 ¶¶3-6]); and 
generate an encrypted binary file based on combining the one or more encrypted channels (generating an encrypted image file by combining of concatenation of the encrypted R, G, and B channels [Wade ’18, p.3 ¶¶2, 7; p.6 ¶7-p.7 ¶1; Fig. 1, Fig. 2]).

As stated above, Wade ’18 does not explicitly disclose: “A non-transitory computer readable medium having stored thereon a computer program for encrypting binary files, the computer program configured to cause one or more computer processors to: … generate one or more … iso … based on an isounit corresponding to an algebraic field having a multiplicative identity value different than the number one …”.
Muktibodh ’16, however discloses:

… generate one or more … iso …(generating isonumbers, such as                         
                            
                                
                                    a
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    n
                                
                                ^
                            
                        
                    , where isonumbers may be used in cryptography, the generation of cryptograms, and cryptographic keys [Muktibodh ’16, p.3 ¶4-p.4 ¶2 p.20 ¶3; p.24 ¶3-p.25 ¶2]) based on an isounit (generating isonumbers, such as such as                         
                            
                                
                                    a
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    n
                                
                                ^
                            
                        
                    , based on an isounit, such as                         
                            
                                
                                    1
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    I
                                
                                ^
                            
                        
                    , where                         
                            
                                
                                    a
                                
                                ^
                            
                             
                            =
                             
                            a
                            
                                
                                    1
                                
                                ^
                            
                        
                     or                         
                            
                                
                                    n
                                
                                ^
                            
                             
                            =
                             
                            n
                            ×
                            
                                
                                    I
                                
                                ^
                            
                        
                     [Muktibodh ’16, p.3 ¶4; p.5 ¶¶1-6; p.6 ¶5-p. 7 ¶1]) corresponding to an algebraic field having a multiplicative identity value different than the number one … (the isounit, such as                         
                            
                                
                                    1
                                
                                ^
                            
                        
                    , corresponds to an algebraic field, such as isofield F, where the conventional multiplicative unit “1” is lifted from field to the multiplicative isounit                         
                            
                                
                                    1
                                
                                ^
                            
                        
                     [Muktibodh ’16, p.4 ¶2; p. 5 ¶¶1-6]).

Wade ’18 and Muktibodh ’16 are analogous art because they are from the same field of endeavor, namely that of cryptography and cryptographic systems. For the reasons stated in Claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wade ’18 and Muktibodh ’16 before them, to modify the method in Wade ’18 to include the teachings of Muktibodh ’16. 

As stated above, Wade ’18 in view of Muktibodh ’16 does not explicitly disclose: “A non-transitory computer readable medium having stored thereon a computer program for encrypting binary files, the computer program configured to cause one or more computer processors to: …”.
Kang ‘608, however, discloses:
A non-transitory computer readable medium having stored thereon a computer program (non-transitory computer readable recording medium having embodied thereon a program [Kang ‘608, ¶33]) for encrypting binary files (a system for compressing and encrypting an image by using a user key and storing the image in an external server [Kang ‘608, ¶57; Fig. 1]), the computer program configured to cause one or more computer processors to: … (program executed by a processor of an electronic device including at least one processor to encrypt an image and upload the encrypted image to an external server [Kang ‘608, ¶33]).

Wade ’18 (modified by Muktibodh ’16) and Kang ‘608 are analogous art because they are from the same field of endeavor, namely that of encryption of image files using separate RGB channels and cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wade ’18 (modified by Muktibodh ’16) and Kang ‘608 before them, to modify the method in Wade ’18 (modified by Muktibodh ’16) to include the teachings of Kang ‘608, namely to implement the encryption method disclosed in Wade ’18 (modified by Muktibodh ’16) using a processor within a computer system to execute a program code stored on a non-transitory computer readable recording medium to perform the encryption method, as disclosed in Kang ‘608. The motivation for doing so would be to increase the practical application of the encryption method by implementing it using hardware and program code stored within an electronic device, such that the encryption method may increase the security of the electronic device (see Kang ‘608, ¶¶11-13, 33, 219).

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The aforementioned claims further define the claimed invention and are not taught by the current prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Mamadou I. Wade et al., “Distributed Image Encryption Based On a Homomorphic Cryptographic Approach” October 2019: encrypting image files by separating it into its constituent RGB channels and encrypting each channel using encryption keys.
Chun-Xuan Jiang, “Foundations of Santilli’s Isonumber Theory with Applications to New Cryptograms, Fermat’s Theorem and Goldbach’s Conjecture” January 2002: using isocryptographic theory in the generation of cryptographic keys.
Arun S. Muktibodh, “Studies on Santilli’s Isonumber Theory”, March 2016: applications of isonumber theory in cryptography.
Ruggero Maria Santilli, “Hadronic Mathematics, Mechanics and Chemistry”, January 2008: industrial applications of Santilli isocryptograms, such as in banks and the protection of personal computers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494